Case: 21-10115       Document: 00515980579            Page: 1      Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 16, 2021
                                     No. 21-10115                         Lyle W. Cayce
                                   Summary Calendar                            Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Paul Angel Quintero,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:20-CR-73-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Paul Quintero
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Quintero
   has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10115    Document: 00515980579          Page: 2   Date Filed: 08/16/2021




                                  No. 21-10115


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no nonfrivo-
   lous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2